DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          QUINCY B. BLUE,
                             Appellant,

                                    v.

                PARK FINANCE OF BROWARD, INC.,
                           Appellee.

                              No. 4D21-127

                         [February 18, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward    County;  Terri-Ann Miller,    Judge;   L.T.  Case    Nos.
062006CC002600AXXXSO and 062019AP003787AXCCCE.

  Tyrone A. Latour of Latour Esquire, P.A., Tamarac, for appellant.

  Ronald R. Torres of Torres Law Offices, Weston, for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.